Smith, C. J.,
delivered the opinion of the court. _
This cause comes on to be heard on the motion of the appellee to strike the stenographer’s transcript of the evidence from the record. The only ground of the motion that will be herein specifically referred to is that the stenographer resigned his office before he filed the transcript, consequently his certificate thereto' is without official sanction. Under the provisions of section 4795, Code of 1906 (Section 3148, Hemingway’s Code), the resignation of a stenographer is ineffective in so far as it relates to any business connected with his office, upon the discharge of which he has entered and which is unfinished;

Overruled.